DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-22 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 16, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 16 with the allowable feature being; An electronic module arranged in a recessed portion which is provided in a device case, the electronic module comprising: a substrate; an electronic element mounted on a surface of the substrate; a connecting terminal vertically arranged on the surface of the substrate; a module case having a frame shape provided on an edge of the surface of the substrate so as to surround the surface of the substrate; and a sealing resin which is filled in the module case and seals the electronic element, wherein the module case causes at least one corner portion of the substrate to protrude to an outer side of the module case, and the electronic module is arranged in the recessed portion with the corner portion of the substrate protruded from the module case as a reference for positioning.
          Therefore, claim 16 and its dependent claims 17-22 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/SHERMAN NG/
Primary Examiner, Art Unit 2847